Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “a plurality of light-emitting elements disposed on… the auxiliary electrode”.  According to fig. 2 of the current application, the light emitting elements (400) are not disposed on auxiliary electrode (300).  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  claim 1 recites “wherein the second electrode and the reflective electrode are stacked in the first direction”.  According to fig. 8 of the current application, the second electrode (500) and the reflective electrode (610) are not stacked because the portion of layer 500 inside the via is the second sub-electrode (632), which is a part of the layer forming the reflective electrode (610).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3,4,7,9,12,13,17,18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al (PG Pub 2015/0155293 A1).
Regarding claim 1, Wu teaches a display panel, comprising: a substrate (10, fig. 8) having a top side and a bottom side; a plurality of first electrodes (16C) and an auxiliary electrode (16S) disposed on the top side of the substrate; a plurality of light-emitting elements (183) disposed on the plurality of first electrodes and the auxiliary electrode, wherein a first pole of one of the plurality of light-emitting elements is connected to one of the plurality of first electrodes; a second electrode (22C) disposed on the plurality of light-emitting elements, wherein the second electrode is connected to a second pole of one of the plurality of light-emitting elements; and a conductive barrier (22C on 20S) disposed between two adjacent ones of the plurality of light-emitting elements, wherein the conductive barrier is electrically connected to the auxiliary electrode and the second electrode, wherein the conductive barrier comprises two sidewalls, wherein each of the two sidewalls comprises a reflective electrode (24, paragraph [0023]), and wherein the reflective electrode reflects light emitted from an adjacent one of the plurality of light-emitting elements (paragraph [0023]).  
Regarding claim 3, Wu teaches the display panel of claim 1, wherein the two sidewalls of the conductive barrier and the auxiliary electrode form a groove, wherein an angle between one of the two sidewalls of the conductive barrier and a bottom surface of the groove is less than 90⁰ (fig. 8).  
Regarding claim 4, Wu teaches the display panel of claim 1, wherein the conductive barrier further comprises a contact electrode (non-transparent metal electrode in 22C, paragraph [0021]) disposed on and in contact with a side of the auxiliary electrode.  
Regarding claim 7, Wu teaches the display panel of claim 4, wherein the contact electrode (non-transparent metal electrode in 22C on 20S, paragraph [0021]) and the second electrode (non-transparent metal electrode in 22C on 18, paragraph [0021]) are integrally formed and comprise a same material.  
Regarding claim 9, Wu teaches the display panel of claim 4, wherein the reflective electrode and the contact electrode form a groove structure (fig. 8).  
Regarding claim 12, Wu teaches the display panel of claim 1, wherein the auxiliary electrode and the plurality of first electrodes are disposed in a same layer (in layer 20, fig. 8).  
Regarding claim 13, Wu teaches the display panel of claim 1, wherein the auxiliary electrode is disposed in a layer (in layer 20, fig. 8) between the plurality of first electrodes and the second electrode.
Regarding claim 17, Wu teaches (see claim 1) a display device, comprising a display panel, wherein the display panel, comprises: a substrate having a top side and a bottom side; a plurality of first electrodes and an auxiliary electrode disposed on the top side of the substrate; a plurality of light-emitting elements disposed on the plurality of first electrodes and the auxiliary electrode, wherein a first pole of one of the plurality of light-emitting elements is connected to one of the plurality of first electrodes; a second electrode disposed on the plurality of light-emitting elements, wherein the second electrode is connected to a second pole of one of the plurality of light-emitting elements; and a conductive barrier disposed between two adjacent ones of the plurality of light-emitting elements, wherein the conductive barrier is electrically connected to the auxiliary electrode and the second electrode, wherein the conductive barrier comprises two sidewalls, wherein each of the two sidewalls comprises a reflective electrode, and wherein the reflective electrode reflects light emitted from an adjacent one of the plurality of light-emitting elements.  
Regarding claim 18, Wu teaches (see claim 1) a method for manufacturing a display panel, comprising: providing a substrate; forming a plurality of first electrodes and an auxiliary electrode on the substrate; forming a plurality of light-emitting elements on the substrate, wherein a first pole of one of the 30plurality of light-emitting elements is connected to one of the plurality of first electrodes; forming a conductive barrier at least between two adjacent ones of the plurality of light-emitting elements; and forming a second electrode on the plurality of light-emitting elements, wherein the second electrode is connected to a second pole of one of the plurality of light-emitting elements, wherein the conductive barrier is electrically connected to the auxiliary electrode and the second electrode, wherein the conductive barrier comprises two sidewalls, wherein each of the two sidewalls comprises a reflective electrode; and wherein the reflective electrode reflects light emitted from an adjacent one of the plurality of light-emitting elements.  


Claim(s) 1,3-7,11-13 is/are rejected under 35 U.S.C. 102(a)(1), and 35 U.S.C. 102(a)(2), as being anticipated by Ichikawa et al (PG Pub 2020/0266176 A1).
Regarding claim 1, Ichikawa teaches a display panel, comprising: a substrate (20, fig. 7C) having a top side and a bottom side; a plurality of first electrodes (21) and an auxiliary electrode (22) disposed on the top side of the substrate; a plurality of light-emitting elements (30) disposed on the plurality of first electrodes and the auxiliary electrode, wherein a first pole of one of the plurality of light-emitting elements is connected to one of the plurality of first electrodes; a second electrode (24 on 30) disposed on the plurality of light-emitting elements, wherein the second electrode is connected to a second pole of one of the plurality of light-emitting elements; and a conductive barrier (24 on 22) disposed between two adjacent ones of the plurality of light-emitting elements, wherein the conductive barrier is electrically connected to the auxiliary electrode and the second electrode, wherein the conductive barrier comprises two sidewalls, wherein each of the two sidewalls comprises a reflective electrode (paragraph [0059]), and wherein the reflective electrode reflects light emitted from an adjacent one of the plurality of light-emitting elements (paragraph [0059]).  
Regarding claim 3, Ichikawa teaches the display panel of claim 1, wherein the two sidewalls of the conductive barrier and the auxiliary electrode form a groove, wherein an angle between one of the two sidewalls of the conductive barrier and a bottom surface of the groove is less than 90⁰ (fig. 7C).  
Regarding claim 4, Ichikawa teaches the display panel of claim 1, wherein the conductive barrier further comprises a contact electrode (24 in contact with 22, fig. 7C) disposed on and in contact with a side of the auxiliary electrode.  
Regarding claim 5, Ichikawa teaches the display panel of claim 4, wherein the conductive barrier is a metal barrier (paragraph [0063]), and the reflective electrode and the contact electrode are made of a same material as the metal barrier.  
Regarding claim 6, Ichikawa teaches the display panel of claim 4, wherein the contact electrode and the reflective electrode are 28integrally formed and comprise a same material (24, fig. 7C).  
Regarding claim 7, Wu teaches the display panel of claim 4, wherein the contact electrode and the second electrode are integrally formed and comprise a same material (24, fig. 7C).  
Regarding claim 11, Ichikawa teaches the display panel of claim 1, further comprising a light-blocking layer (black film on 24, paragraph [0059]) disposed on the conductive barrier, wherein the light-blocking layer covers the reflective electrode in a direction perpendicular to the substrate.  
Regarding claim 12, Ichikawa teaches the display panel of claim 1, wherein the auxiliary electrode and the plurality of first electrodes are disposed in a same layer (fig. 7C).  
Regarding claim 13, Ichikawa teaches the display panel of claim 1, wherein the auxiliary electrode is disposed in a layer (fig. 7C) between the plurality of first electrodes and the second electrode.
Regarding claim 14, Ichikawa teaches the display panel of claim 1, wherein the auxiliary electrode has a grid structure (22, fig. 1 below), wherein perpendicular projections of the plurality of light-emitting elements (circled 30) on a plane where the auxiliary electrode is located fall in openings of the grid structure; wherein the conductive barrier comprises a plurality of sub-conductive barriers (each comprises a side of the rectangular grid), wherein each of the plurality of sub-conductive barriers is 29in one-to-one correspondence with one of the plurality of light-emitting elements, and wherein each of the plurality of sub-conductive barriers is disposed around one of the plurality of light- emitting elements in the one-to-one correspondence.  

    PNG
    media_image1.png
    771
    842
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (PG Pub 2015/0155293 A1).
Regarding claim 2, Wu remains as applied in claim 1.
Wu does not teach the reflective electrode has a reflectivity rate a for visible light at: a > 30%, where a is the reflectivity of the reflective electrode.
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the reflective electrode to have a reflectivity rate a for visible light at: a > 30%, where a is the reflectivity of the reflective electrode, for the benefit of increase light output (paragraph [0023] of Wu).  
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al (PG Pub 2020/0266176 A1).
Regarding claim 16, Ichikawa remains as applied in claim 1.
Ichikawa does not teach m > n, and m > p.
Ichikawa teaches n equals p, the conductivity of layer 24 that makes up the second electrode and the reflective electrode (fig. 7C).
Ichikawa does not teach the material for the auxiliary electrode 22.
It would have been obvious to the skilled in the art before the effective filing date of the invention to try to use a material for the auxiliary electrode that had conductivity higher than, lower than, or equal to, that of the second electrode and the reflective electrode, to result in m > n, and m > p, for the reasoning of obvious to try set forth in KSR: "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp." KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (PG Pub 2015/0155293 A1) as applied to claim 18 above, and further in view of Watanabe et al (PG Pub 2020/0343406 A1).
Regarding claim 19, Wu remains as applied in claim 18.
Wu further teaches the method of claim 18, wherein forming the conductive barrier at least between two adjacent ones of the plurality of light-emitting elements comprises: forming a planarization layer (20, fig. 8) disposed around the plurality of light-emitting elements; forming, on the planarization layer, a plurality of vias (with walls 2S) at positions aligned to the conductive barrier; and forming the reflective electrodes (24) in one of the plurality of vias, wherein the reflective electrodes constitute the conductive barrier.  
Wu does not teach the reflective electrodes are formed by using an inkjet printing technique.
In the same field of endeavor, Watanabe teaches inkjet printing technique is efficient (paragraph [0068]).
It would have been obvious to the skilled in the art before the effective filing date of the invention to form the reflective electrodes by using an inkjet printing technique, for the benefit of achieving manufacturing efficiency.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (PG Pub 2015/0155293 A1) as applied to claim 18 above, and further in view of Arvidsson (PG Pub 2013/0266629 A1).
Regarding claim 20, Wu remains as applied in claim 18.
Wu further teaches the manufacturing method of claim 18, wherein forming the conductive barrier at least between the two adjacent ones of the plurality of light-emitting elements and forming the second electrode on the plurality of light-emitting elements comprise: forming a planarization layer (20, fig. 8) disposed around the plurality of light-emitting elements; forming, on the planarization layer, vias (with walls 20S) at the positions aligned to the conductive barrier; forming integrally a first sub-electrode (on of the multilayer in 22C on 20S, paragraph [0021]) of a contact electrode and the second electrode (22C on 18) in the vias by using a thin film deposition technique (paragraph [0021]); and integrally forming a second sub-electrode (lower portion of 24) of the contact electrode and the reflective electrodes (upper portion of 24) in 31the vias, wherein the reflective electrodes and the contact electrode constitute the conductive barrier.
Wu does not teach forming the second sub-electrode and the reflective electrodes by using the thin film deposition technique.
In the same field of endeavor, Arvidsson teaches thin film deposition technique provides benefits such as good uniformity and step coverage (paragraph [0092]).
It would have been obvious to the skilled in the art before the effective filing date of the invention to form the second sub-electrode and the reflective electrodes by using the thin film deposition technique for the benefit of achieving good uniformity and step coverage.
Allowable Subject Matter
Claims 10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art does not teach
“the light-blocking layer fills the groove structure” (claim 10);
“the auxiliary electrode is located fall in the hollowed-out structures” (claim 15).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





FYL
/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899